[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 92 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 93 
We agree with the Appellate Division that the court had no power to grant a mandamus in this proceeding.
The Railroad Law (L. 1890, ch. 565) confers upon the board of directors of every railroad corporation the power "To regulate the time and manner in which passengers and property shall be transported, and the compensation to be paid therefor" (§ 4, subd. 8), and further provides that "Every railroad corporation shall start and run its cars for the transportation of passengers and property at regular times, to be fixed by public notice, and shall furnish sufficient accommodations for the transportation of all passengers and property which shall be offered for transportation at the place of starting, within a reasonable time previously thereto, and at the junctions of other railroads, and at the usual stopping places established for receiving and discharging way passengers and freight for that train; and shall take, transport and discharge such passengers and property at, from and to, such places, on the due payment of the fare or freight legally authorized therefor." (§ 34.)
Notwithstanding these provisions, according to the view adopted by the trial court, the discretion especially committed to the judgment of the board of directors of a railroad corporation may upon the application of persons claiming to be aggrieved be subjected to review by court and jury and their determination in the premises substituted for that of the directors.
The Supreme Court of the United States and this court have decided, however, that a writ of mandamus to compel a railroad to do a particular act can be issued only when by statute there is a specific legal duty on its part to do that act, and clear proof of a breach of the duty. (Northern Pacific *Page 96 R.R. Co. v. Dustin, 142 U.S. 492; People v. N.Y., L.E. W.R.R. Co., 104 N.Y. 58.)
In the latter case the defendant refused to build at the village of Hamburgh on its line a building of sufficient capacity to accommodate its passengers. The village invoked the aid of the railroad commissioners of this state who, after an examination of the matter, determined that such a station as was asked for should be built, and reported their determination to the Attorney-General, who instituted an action in behalf of the People to compel its construction by the defendant. The mandamus was granted at Special Term and affirmed at General Term (40 Hun, 570), but in this court it was held that mandamus would not lie inasmuch as the duty to erect the station was not plainly imposed by statute. In the course of the opinion Judge DANFORTH said: "As the duty sought to be imposed upon the defendant is not a specific duty prescribed by statute, either in terms or by reasonable construction, the court cannot, no matter how apparent the necessity, enforce its performance by mandamus. It cannot compel the erection of a station house, nor the enlargement of one. The power of the company to provide such buildings is, under the statutes, a permissive one only. If the corporation chooses to exercise it it may. The statute does not exact it. * * * As to that the statute imposes an authority only, not a command, to be availed of at the option of the company in the discretion of its directors, who are empowered by statute to manage `its affairs,' among which must be classed the expenditure of money for station buildings or other structures for the promotion of the convenience of the public, having regard also to its own interest. With the exercise of that discretion the legislature only can interfere."
This case was cited with approval by the Supreme Court of the United States in the Dustin Case (supra).
We agree, therefore, with the conclusion of the Appellate Division that mandamus will not lie in this case to compel defendant to operate its road in the same manner as it operated it prior to April 1, 1900, because the statute enjoins no such *Page 97 
duty upon it, but instead submits the responsibility of determining how many trains shall be run and at what intervals of time to its board of directors.
In the event of an abuse of the discretion committed to a board of directors the legislature has, however, provided a remedy. The legislature authorized the creation of railroad corporations in the first instance, and conferred upon them broad powers, the exercise of which it could subsequently regulate, within reasonable limits. When the teachings of experience made it clear that occasionally the directors of railroads do not sufficiently recognize and provide for the convenience and necessities of the public, the legislature, by chapter 353 of the Laws of 1882, created a board of railroad commissioners and conferred upon them the power, upon due notice to the railroad, and after a hearing, to determine whether "repairs are necessary upon any railroad within this state, or that any addition to the rolling stock, or any addition to or change of the stations or station houses, or that additional terminal facilities shall be afforded, or that any change in the rates or fare for transporting freight or passengers, or that any change in the mode of operating the road and conducting its business is reasonable and expedient in order to promote the security, convenience and accommodation of the public. * * *."
It was under this act that the railroad commissioners, inPeople v. N.Y., L.E.  W.R.R. Co. (supra), took action looking to the building of a railroad station at Hamburgh. The commissioners decided the station should be built, but were without power to enforce their decision, and the statute conferred no authority on the courts to enforce it. When the controversy came before this court it pointedly called attention to the fact that the statute had clothed the commissioners with judicial powers to hear and determine such questions, but that the law failed in effectiveness because of its omission to furnish a remedy. The court said: "The railroad commissioners are powerless, and as the law now stands neither the attorney-general of the state nor its courts can make their order effectual." *Page 98 
Subsequently the railroad commissioners, in their report to the legislature, referred to this decision, repeating its recommendations of amendments authorizing mandamus to enforce decisions of the board. (1888, Vol. I, 22, 23.) The result was that, in the revision of the Railroad Law, the commissioners of statutory revision incorporated in their report to the legislature of 1890 a new provision which, with slight amendment, is now contained in sections 161 and 162 of the Railroad Law. In that report attention was expressly called to the fact that the provision authorizing mandamus, in certain cases, to enforce the recommendations of the board was new.
The present state of the law, therefore, is, that in a number of matters which in the first instance are committed to the discretion of the directors there may be upon notice and after hearing a determination by the railroad commissioners differing in part or in toto from the action of the directors, and which supersedes it; and included within such law is the right to determine whether "the mode of operating the road and conducting its business is reasonable and expedient in order to promote the security, convenience and accommodation of the public." And the determination thus made may be enforced in the courts by mandamus. This judicial determination of the commissioners, whether favorable to complainant or railroad, may be reviewed by the court by certiorari, on which review the Appellate Division has the power, and upon it rests the duty, of examining the facts. (People ex rel. Loughran v. Railroad Commissioners,158 N.Y. 421; People ex rel. Steward v. RailroadCommissioners, 160 N.Y. 202.)
Hence, the legislature — in which is vested the power to regulate and control within reasonable limits the affairs of the corporations brought into existence by its permission — has provided a method by which certain matters committed to the discretion of the directors of railroads in the first instance may — in case of seeming abuse of such discretion — be examined by a board of state officers, who are in receipt of regular financial reports from all railroad companies, have power to *Page 99 
make personal investigation of corporation books and opportunity for personal inspection, observation and examination, and can bring to their aid experts in every department of railroad construction or operation. Such officers necessarily become specially skilled in passing upon such questions, but before they can make any determination there must be a hearing upon notice with opportunity for both the aggrieved party and the railroad to present evidence, after which their determination may be made; but whether it be made in favor of one party or the other, it is open to review by the courts upon application of either party.
It is apparent, therefore, that the relator mistook his remedy, if he has a substantial grievance, for it should have been presented to the railroad commissioners, who have been given by the legislature an authority which the court does not possess of making a determination in relation to grievances which parties think they have by reason of the manner in which the directors have disposed of the questions, among others, of construction and operation, conferred upon them by the legislature, and later made subject to such changes as might be directed by the railroad commissioners after hearing had, which may in turn be reviewed by the court, as we have pointed out.
The order should be affirmed, with costs.
GRAY, O'BRIEN, HAIGHT, VANN, CULLEN and WERNER, JJ., concur.
Order affirmed.